Citation Nr: 0312511	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder prior to June 1989.

2.  Entitlement to an effective date earlier than March 1, 
1995, for the assignment of a 100 percent schedular rating 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R.L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which raised the schedular evaluation 
for service-connected post-traumatic stress disorder (PTSD) 
from 30 percent to 100 percent effective March 1, 1995.  The 
veteran has appealed the effective date assigned for the 
increase.  He testified at a hearing at the RO in June 2000 
in connection with his appeal and subsequently testified at a 
Travel Board hearing held at the RO before the undersigned in 
July 2002.  

At the time of the November 1999 rating decision, the appeal 
was in remand status at the RO.  The veteran's appeal from 
prior RO rating decisions which had denied a rating higher 
than 30 percent was remanded by the Board in January 1998 for 
additional evidentiary development and readjudication.  The 
November 1999 rating decision assigning a 100 percent rating 
reflected a review of additional evidence obtained pursuant 
to the Board remand.  

The selection of the effective date of March 1, 1995, was 
based on acceptance of the report of a VA hospitalization 
from December 12, 1994, through February 3, 1995, as an 
informal claim for an increased rating.  See 38 C.F.R. 
§ 3.157 (the date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim).  
A temporary total hospitalization rating was in effect for 
the period from December 12, 1994, through February 28, 1995.  
On further review of the record, however, the Board finds 
that there are two earlier periods during which a claim for 
increase was in a pending status and that review of the 
veteran's potential entitlement to an increased rating during 
these periods is required.  First, a May 1987 rating decision 
continued the 30 percent rating then in effect for PTSD 
following a routine future psychiatric examination performed 
earlier in May 1987.  No notice of this adverse determination 
or of the veteran's procedural and appellate rights was 
furnished to the veteran.  Another routine future examination 
was conducted in June 1989, after which a rating decision of 
July 1989 again confirmed and continued the 30 percent 
rating.  This time, proper notice was furnished to the 
veteran, but the veteran did not appeal.  In the absence of 
proper notice following the May 1987 rating decision, that 
determination never became final and remained in a pending 
status within the meaning of 38 C.F.R. § 3.160(c) (a "pending 
claim" is an application, formal or informal, which has not 
been finally adjudicated).  Therefore, in order to properly 
address the claim for an earlier effective date, the Board 
will proceed to review the issue of whether the veteran was 
entitled to a rating higher than 30 percent for the period 
before June 1989, the date of the VA examination that 
prompted the subsequent July 1989 rating decision.

The Board further finds that the veteran has potential 
entitlement to a rating higher than 30 percent for PTSD 
throughout the entire period from November 1990, when he 
filed a claim for increase, based on a perfected appeal from 
the June 1991 rating decision that denied that claim.  The 
veteran filed a timely notice of disagreement with that 
decision, and a statement of the case was issued in November 
1991.  Thereafter, in May 1992, the veteran's representative 
submitted additional medical records "as supporting evidence 
for the veteran's PTSD increase appeal."  The Board finds 
that this communication, with supporting evidence, 
constituted a timely substantive appeal within the meaning of 
38 C.F.R. § 20.202 and that the appeal should not have been 
closed.  Since the appeal from the June 1991 rating decision 
remained open, later rating decisions denying a rating higher 
than 30 percent during the period between May 1992 and 
December 1994 never became final.  Therefore, the Board may 
properly review the rating for the entire period since the 
November 1990 claim for increase.  




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folders reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in January 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002) because it afforded less than one year for receipt of 
additional evidence.  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:



1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to notice to the veteran of 
the one year period for receipt of 
additional evidence.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal to the 
Board.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and provided the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


